Citation Nr: 0926996	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  03-14 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1963 to 
January 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.

The Board previously remanded this matter in August 2004 and 
February 2007.  The February 2007 remand ordered additional 
development regarding the Veteran's claim for special monthly 
compensation based on the loss of use of the right foot.  The 
RO granted entitlement to special monthly compensation in a 
February 2009 rating decision.  As that determination 
constitutes a full grant of the benefits sought, it is no 
longer in appellate status.  See Grantham v. Brown, 114 F.3d. 
1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  Service connection is currently in effect for right foot 
hammertoes, rated as 30 percent disabling; surgical scars 
associated with right foot hammertoes, rated as 10 percent 
disabling; prolonged adjustment disorder, rated as 10 percent 
disabling; neurectomy, right intermediate dorsal cutaneous 
nerve associated with right foot hammertoes, rated as 10 
percent disabling; and amputation of fourth digit, right 
foot, distal interphalangeal joint, with metatarsal 
involvement associated with right foot hammertoes, rated as 0 
percent disabling.  The combined evaluation for the Veteran's 
service-connected disabilities is 50 percent.  

2.  The Veteran is precluded from performing substantially 
gainful employment due to his service-connected disabilities.  




CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for entitlement to a TDIU have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

A discussion of compliance with VCAA is not necessary since 
there is no resulting prejudice to the appellant as a result 
of any possible VCAA deficiency in light of the Board's 
favorable decision in this case.

II.	Analysis of Claim 

The Veteran asserts that he is unemployable due to his 
service-connected right foot disabilities.  In his claim, the 
Veteran indicated that he had been employed as a meat cutter 
and last worked in 1994.  He stated that he could no longer 
stand and do his meat cutting job. 

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2008).

The central inquiry is "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  In determining whether unemployability 
exists, consideration may be given to the veteran's level of 
education, special training and previous work experience, but 
not to his age or any impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2008); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board must consider the effects of the veteran's service- 
connected disability in the context of his employment and 
educational background.  See Fluharty v. Derwinski, 2 Vet. 
App. 409, 412-13 (1992).  In Beaty v. Brown, 6 Vet. App. 532, 
537 (1994), the Court indicated the Board cannot deny the 
veteran's claim for a TDIU without producing evidence, as 
distinguished by mere conjecture, that the veteran can 
perform work. 

Service connection is currently in effect for right foot 
hammertoes, rated as 30 percent disabling; surgical scars 
associated with right foot hammertoes, rated as 10 percent 
disabling; prolonged adjustment disorder, rated as 10 percent 
disabling; neurectomy, right intermediate dorsal cutaneous 
nerve associated with right foot hammertoes, rated as 10 
percent disabling; and amputation of fourth digit, right 
foot, distal interphalangeal joint, with metatarsal 
involvement associated with right foot hammertoes, rated as 0 
percent disabling.  The combined evaluation for the Veteran's 
service-connected disabilities is 50 percent.  

The Veteran does not have a single disability rated at 60 
percent or more, or two or more service-connected 
disabilities with a combined rating of 70 percent or more. 
Therefore, he does not meet the minimum rating criteria for a 
TDIU.  However, it is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. § 
4.16(b).  The Veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on the issue must be 
addressed.  38 C.F.R. § 4.16(b).

Records from the Social Security Administration (SSA) 
indicate that the Veteran was determined to be disabled as of 
March 1992.  The SSA decision noted that the medical evidence 
established disabilities including degenerative disease of 
the cervical spine with evidence of radiculopathy, carpal 
tunnel syndrome of the right hand, history of kidney stones 
and adjustment disorder with depression.  The SSA did not 
specifically indicate that the Veteran's right foot 
disabilities, alone, rendered him unemployable.   

In August 2003, the Veteran submitted a  report from a 
private physician, Dr. Anderson.  Dr.  Anderson opined that 
the Veteran is disabled and unable to work.    Dr. Anderson 
indicated that objective findings included scars and 
deformity of the right foot.  He opined that the Veteran was 
not capable of performing jobs that required walking or 
standing.  

The Veteran had a VA examination in October 2008.  The 
examiner was asked to determine whether the Veteran's 
service-connected right foot conditions resulted in an 
inability to engage in any form of substantially gainful 
employment.  The examiner noted that the Veteran had worked 
as a meat cutter.  The Veteran reported that he had not 
worked for 13 years because of his feet.  The Veteran 
reported a progression in his right foot condition since his 
last rating exam.  He reported chronic, daily right foot 
pain, swelling and weakness, which he treated with one to two 
percocets a day.  He reported experiencing pain flares rated 
9-10/10 occurring about three times a week and typically 
lasting 30-45 minutes.  Pain flares were precipitated by 
weight bearing activities of more than a couple of hours.  It 
was noted that the Veteran would rest with his foot elevated 
during flares.  It was noted that the Veteran wore custom 
orthotic shoes, which were mildly helpful, along with 
orthotic inserts.  He used a cane when recovering from 
surgeries.  Otherwise, he did not use ambulatory aids or 
braces.  Functionally, the Veteran had not been able to work 
for several years.  The examiner noted that the Veteran lived 
with his wife and was able to do cooking and dishwashing.  
The examiner's assessment was DJD right foot status post 
three hammertoe surgeries, Symes Amputation of the distal 
fourth right digit, neuroma excision, scar tissue excision, 
phalangectomy, more scar tissue excision, tailor bunionectomy 
and neuroma excision.  The examiner indicated that, per 
DeLuca, there was a subjective report of increased pain, 
fatigue and lack of endurance during periods of flare pain.  
The examiner indicated that additional functional loss due to 
pain, pain on repeated use, fatigue, weakness, lack of 
endurance or incoordination could not be specified as degree 
of lost motion without resorting to speculation. 

The VA examiner stated that, relative to the issue of 
employability, the "average worker" without regard to age, 
given the same disability/ severity would likely have 
difficulty with weight bearing activities, both standing and 
walking.  The examiner stated that there should not be any 
impact on his ability to sit or engage in sedentary work-
related activities.  

In a June 2009 brief, the Veteran's representative noted that 
the Veteran's primary employment was as a meat cutter for 
several different companies.  The Veteran's representative 
noted that this work required significant standing and that 
it was not reasonable to assume that the Veteran could return 
to that employment or be retrained in another field.

The Board finds that the evidence is at least in equipoise 
with respect to whether the Veteran is unable to follow a 
substantially gainful occupation due to his service-connected 
disabilities.  The medical evidence establishes that the 
Veteran's service-connected right foot disabilities render 
him unable to perform work as a meat cutter.  The VA 
examination report indicated that the Veteran could perform 
sedentary work.  However, under Fluharty, the Board must 
consider the Veteran's employment and educational background.  
In this case, the evidence shows that the Veteran worked as a 
meat cutter from 1966 to 1994.   The Veteran indicated that 
he completed high school and has no other formal education.  
Given the medical evidence, and considering the Veteran's 
employment history and educational background, the Board 
finds that the evidence is at least in equipoise in this case 
with respect to whether the Veteran is unemployable due to 
his service-connected right foot disability.  Therefore, 
resolving any reasonable doubt in the Veteran's favor, the 
Board concludes that entitlement to a TDIU is warranted.  38 
C.F.R. §§ 3.102, 3.341, 4.15, 4.16. 






ORDER

Entitlement to a TDIU is granted.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


